Exhibit 99.1 FOR IMMEDIATE RELEASE LAYNE CHRISTENSEN REPORTS SECOND QUARTER FISCAL 2017 RESULTS THE WOODLANDS, TEXAS, Tuesday, September 6, 2016 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced financial and operating results for the fiscal 2017 second quarter (Q2 FY 2017) ended July 31, 2016. Q2 FY2017 Financial Highlights · Reported net loss from continuing operations for Q2 FY 2017 was ($5.3) million, or ($0.26) per share, compared to ($23.5) million, or ($1.19) per share, for Q2 FY 2016. Included in Q2 FY 2017 results were $1.0 million in restructuring costs, or $(0.05) per share, primarily related to Water Resources and Heavy Civil. Q2 FY 2016 results included $16.5 million in costs, or $(0.84) per share, related to asset impairments within Water Resources and restructuring costs including Mineral Services' plan to exit its Africa business. · Adjusted EBITDA (a non-GAAP financial measure as defined below) increased 43% to $7.7 million in Q2 FY 2017 compared to $5.4 million in Q2 FY 2016. Current quarter results included a $2.2 million reversal of a value added tax expense previously incurred in Mineral Services. · Consolidated revenues declined 10% to $159.0 million in Q2 FY 2017 from $176.3 million in Q2 FY 2016, due to declines in Heavy Civil resulting from the continuing shift towards more selective opportunities, and lower revenues in Mineral Services as a result of the ongoing softness in global commodity prices.Inliner’s revenue increased 27% compared to the prior year due to increased activity levels. · Unallocated corporate expenses reflected in our Adjusted EBITDA calculation continued to decline, benefiting from Layne’s overall cost reduction efforts, and were $6.7 million in Q2 FY 2017 compared to $8.9 million in Q2 FY 2016. · As of July 31, 2016, cash and cash equivalents were $58.9 million, and total debt was $160.6 million.Total liquidity, which includes availability under Layne’s credit facility and total cash and cash equivalents, was $125.5 million at July 31, 2016, compared to $126.1 million at April 30, 2016. · Total backlog was $286.6 million at July 31, 2016 compared to $316.1 million at April 30, 2016 and $380.9 million at July 31, 2015. The decrease in backlog was largely related to a decline in Heavy Civil as a result of the continuing strategic shift towards more selective opportunities, as well as a decrease in Water Resources due to reduced drilling activity in California.
